Title: To George Washington from George Measam, 2 June 1779
From: Measam, George
To: Washington, George


        
          Sir,
          Springf⟨ield⟩ [Mass., 2 June 1779]
        
        Your Excellency’s le⟨tter⟩ I had the honor of receiving last night. You m⟨ust⟩ ⟨mutilated⟩ endeavours to forward every thing without the le⟨mutilated⟩ shall come to hand from Boston &c. and e⟨mutilated⟩ articles you write for first; a few are just co⟨mutilated⟩ set off the moment the Quartermr can furni⟨sh⟩ ⟨mutilated⟩ whom I gave your letter; he says he is out ⟨mutilated⟩ will borrow some to forward on what ar⟨mutilated⟩ and most wanted. It is difficult to the g⟨mutilated⟩ Boston here and the Q⟨uartermas⟩tr has orders f⟨or the Council⟩ of War to forward a large quantity of lead in ⟨mutilated⟩ other Stores; and the like pressing orders from ⟨mutilated⟩ for his Stores; and it is with the utmost diffic⟨ulty⟩ ⟨mutilated⟩ long the quantity I have; the particulars of wh⟨ich you⟩ will see by the inclosed Return. The ma⟨mutilated⟩ have been given repeatedly to the Agents for ⟨mutilated⟩ wrote for and I have again repeated it. And ⟨mutilated⟩ be with all respect Sir, Your Excellency⟨’s⟩ Most ⟨mutilated⟩
        
          Me⟨asam⟩
        
        
          I wrote your Excellency the 27th ulto concerning the Blankets what you would chuse should come on, and what be stored here.
        
      